UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,               
                 Plaintiff-Appellee,
                 v.                            No. 03-7034
CAROL JEAN ARNETTE,
             Defendant-Appellant.
                                        
           Appeal from the United States District Court
      for the Eastern District of Virginia, at Newport News.
               Jerome B. Friedman, District Judge.
                            (CR-01-16)

                  Submitted: September 11, 2003

                      Decided: September 25, 2003

   Before WIDENER, LUTTIG, and TRAXLER, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                              COUNSEL

Carol Jean Arnette, Appellant Pro Se.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                     UNITED STATES v. ARNETTE
                              OPINION

PER CURIAM:

   Carol Arnette appeals from the district court’s denial of her motion
to compel the Government to file a Federal Rule of Criminal Proce-
dure 35(b) motion for substantial assistance. On May 2, 2001,
Arnette, pursuant to a written plea agreement, pled guilty to posses-
sion with intent to distribute cocaine base, 21 U.S.C. § 841(a)(1). She
was sentenced to 120 months’ imprisonment. Arnette’s plea agree-
ment specifically stated that the Government retained "sole discre-
tion" over whether it would file a 35(b) motion on her behalf to
reduce her sentence for substantial assistance.

   Where the government retains its discretion regarding whether it
will make a substantial assistance motion, there is "no enforceable
promise" because the plea agreement "explicitly reserv[ed] discretion
rather than promising anything." See United States v. Wallace, 22
F.3d 84, 87 (4th Cir. 1994). Because the government had the discre-
tion to choose whether to make the motion, the district court could
only review the government’s failure to make the motion if the deci-
sion was based on an unconstitutional motive. See Wade v. United
States, 504 U.S. 181, 185-86 (1992); Wallace, 22 F.3d at 87. To
necessitate the court’s review, Arnette was required to make a sub-
stantial threshold showing that transcended a mere recitation of the
assistance she provided. Wade, 504 U.S. at 186. Neither a claim that
the defendant merely provided substantial assistance nor additional
but generalized allegations of improper motive would entitle her to a
remedy or to discovery or an evidentiary hearing. Id.

  We have reviewed the record in the instant case and conclude
Arnette has failed to make a substantial threshold showing that the
Government’s exercise of discretion under the plea agreement was
unconstitutional. We therefore affirm the district court’s denial of her
motion to compel the Government to file a Rule 35(b) motion on her
behalf. We dispense with oral argument because the facts and legal
contentions are adequately presented in the materials before the court
and argument would not aid the decisional process.

                                                           AFFIRMED